Per Curiam.
If, upon the trial, plaintiff intends to rely upon any ground of negligence other than that connected with the use of the acetylene torch, he should be required to state the particulars thereof. If he does not intend to make any such claim, or is not now in possession of any knowledge or information upon which to base any such claim, he should so state under oath. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ. Order modified, and as modified affirmed, without costs of this appeal to either party.